Case 1:17-bk-14455      Doc 89    Filed 07/20/20 Entered 07/21/20 08:17:28           Desc Main
                                  Document     Page 1 of 2



This document has been electronically entered in the records of the United
States Bankruptcy Court for the Southern District of Ohio.

IT IS SO ORDERED.




Dated: July 20, 2020




                        UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

In Re                                       )
                                            )
GLENN CURTIS SUTTON, JR.                    )      Case No. 17-14455
MARILYN L. SUTTON                           )      Chapter 13
                                            )      Judge Buchanan
                      Debtor(s)             )
                                            )

 ORDER CONTINUING AUTOMATIC STAY AND SCHEDULING FINAL HEARING
   ON MOTION FOR RELIEF FROM AUTOMATIC STAY [Docket Number 83]

        This matter is before this Court on Creditor, Home Point Financial Corporation's, Motion
for Relief from Stay pursuant to 11 U.S.C. § 362(d) [Docket Number 83], and Debtor(s)’ Response
[Docket Number 88].

       This matter is set for hearing before the Honorable Beth A. Buchanan, United States
Bankruptcy Judge on August 6, 2020, at 2:00 p.m. The stay imposed by 11 U.S.C. § 362(a) is
hereby continued in effect until the hearing is concluded or the Court orders otherwise.

       Given the concerns surrounding COVID-19 (Coronavirus), this hearing will be
conducted telephonically. Please refer to the instructions for telephonic attendance of the
hearing, including a call in number and access code (free of cost), in Judge Buchanan’s Notice
Regarding Scheduled Hearings located on the Bankruptcy Court’s website at:
www.ohsb.uscourts.gov under the Judges’ Information / Judge Beth A. Buchanan / Policies and
Procedures tab.
Case 1:17-bk-14455       Doc 89    Filed 07/20/20 Entered 07/21/20 08:17:28             Desc Main
                                   Document     Page 2 of 2



       If you cannot access the instructions located on the website, please contact Judge
Buchanan’s Courtroom Deputy, Heather Gilliam, by telephone at (513) 684-2468 or by email at
Heather_Gilliam@ohsb.uscourts.gov.

         Any party intending to present documentary evidence shall, not later than three (3)
business days prior to the hearing, (i) file with the court and exchange with opposing party
exhibit lists completed as prescribed by Local Bankruptcy Rule Form 7016−1, Attachment B, and
(ii) file with the court and exchange with opposing party any exhibit which the party intends to
present.

       If it becomes clear during the hearing that witness testimony is necessary for resolution of
the matter, the hearing will be converted to a telephonic status conference and a future date for an
evidentiary hearing will be scheduled.

        Should any party fail to attend the telephonic hearing or comply with the provisions
set forth above, this Court may take such action as provided by law, including dismissal or
denial of the Motion, granting of the requested relief or imposition of sanctions pursuant to
LBR 9011-3.

       SO ORDERED.

No unauthorized recording of Court proceedings is permitted.

Distribution List:

       Default List
